Citation Nr: 1745548	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse (L.F.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's petition to reopen a claim of entitlement to service connection for a cervical spine disability.

The matter was remanded in September 2015 to give the Veteran a chance to present testimony at a hearing before the Board.  The Veteran and his spouse appeared at a Board hearing in October 2016, held via videoconference before the undersigned Veterans Law Judge.  A transcript is of record.

In January 2017, the Board found that new and material evidence sufficient to reopen the claim of entitlement to service connection for a cervical spine disability had been received, and remanded the reopened claim to the RO for further development.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay, further development is needed in order to provide the Veteran with an adequate VA medical opinion.

In its January 2017 remand, the Board directed that the Veteran be provided with a VA examination to determine the nature and etiology of his cervical spine disability.  The Veteran was provided with a VA examination in February 2017.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examination report clearly reflects that the examiner conducted an in-depth review of the file, and provided well-explained opinions as to whether the Veteran's cervical spine disability was caused or related to a reported in-service trauma and whether the Veteran's current cervical spine disability was caused or aggravated by his service-connected lumbar disability, the report does not include an opinion as to the likelihood that the Veteran's cervical spine disability arose during service.

Even if unrelated to the Veteran's described in-service injury/trauma, a disability may be service-connected if it first manifested during active service.  The examiner noted that February 1987 X-rays conducted as part of the Veteran's initial claim for service connection demonstrated early degenerative disc disease at C3-4.  The examiner stated that this diagnosis was not made within the first year after military separation.  However, the relevant question is not when the Veteran was first diagnosed with a cervical spine disability, but when the symptoms of the disability first manifested.  In finding that the Veteran's cervical spine disabilities were more likely than not caused by age and occupational history, rather than an in-service event or trauma, the examiner cited to medical literature and stated that spondylosis is a natural process of aging, seen in 10 percent of individuals by the age of 25 years.  The Board notes, however, that the Veteran separated from military service when he was slightly older than 25, and the record contains x-ray evidence of cervical spine degenerative disc disease relatively soon (approximately 2 1/2 years) after separation from service.  Therefore, on remand, an addendum opinion should be sought regarding the question of the likelihood that the Veteran's cervical spine degenerative disc disease initially manifested during his period of active military service.  

As the Board is remanding the case for further development, the RO should take action to ensure that any outstanding records of VA treatment are associated with the claims file.  The Board notes that while July 1996 VA treatment records documenting radiographic imaging are of record, indicating that they were ordered by a VA physician, Dr. M.O., no earlier VA treatment records from the Jackson VA Medical Center are of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's relevant outstanding VA treatment records, to include those from the Jackson VAMC prior to August 1996.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  If any such records have been retired/archived, all necessary efforts must be taken to call them back to associate them with the file.

2.  After completing the above and associating any responsive records with the claims file, refer the Veteran's VA claims file to the VA physician who conducted the February 2017 VA examination, or if unavailable, to another appropriate medical professional, for an addendum medical opinion pertaining to the Veteran's claimed cervical spine disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Considering the lay and medical evidence of record, the reviewer is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's current cervical spine disabilities arose/initially manifested during military service.  

In addressing this question, the reviewer is asked to comment upon the significance, if any, of VA x-rays from February 1987 (approximately 2.5 years after separation from service) showing mild degenerative disc disease of the cervical spine.   

The reviewer is also asked to comment upon the February 2017 examiner's opinion that the Veteran's current cervical spine disabilities were more likely than not caused by age and occupational history, rather than an in-service event or trauma.  Considering medical evidence documenting degenerative disc disease of the cervical spine dates from within a few years of the Veteran's separation from service, is it at least as likely as not (50 percent probability or greater) that his duties during service as an aircraft mechanic etiologically contributed to the Veteran's development of cervical spine DDD?   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed.  However, if they cannot respond to an inquiry without resort to speculation, they should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

3.  Thereafter, review the requested report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for a cervical spine disability.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




